 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Charles Parker Company,Inc. and Union Man-ufacturingCo.,Inc.andUnitedElectrical,Radio and Machine Workers of America. Case39-CA-268530 July 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 14 May 1986 Administrative Law JudgeHarold B. Lawrence issued the attached decision.The General Counsel and the Respondents filed ex-ceptions, supporting briefs, and answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions and to adopt the recommended Orderas modified.For the reasons set forth below, we concludethat the Respondents violated Section 8(a)(1) and(5) by dealing directly with employees and by en-gaging in other bad-faith conduct that underminedthe bargaining process.In July 1973 the United Electrical, Radio andMachine Workers of America (UE) was certified asthe bargaining representative of the production andmaintenance employees of Respondent Union Man-ufacturing Company, Inc. (Union Manufacturing),located in Meriden, Connecticut. For over 40 yearsUE has also been the recognized bargaining repre-sentative of the production and maintenance em-ployees of Respondent Charles Parker Company,Inc. (Parker), also located in Meriden. Union Man-ufacturing and Parker are affiliated business enter-priseswhich formulate and administer a commonlabor policy.In its capacity as a bargaining representative, UEhas entered into bargaining agreements with theRespondents covering the foregoing units. Themost recent of these agreements were effective bytheir terms commencing 11 June 1981. They pro-'The Respondents have excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDryWall Products, 91NLRB 544 (1950), enfd 188 F2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsThe General Counsel has excepted to the judge's failure to include inthe recommended Order a visitatorial clause authorizing the Board, forcompliance purposes, to obtain discovery from the Respondents underthe Federal Rules of Civil Procedure under the supervision of the UnitedStates court of appeals enforcing this Order Under the circumstances ofthis case, we find it unnecessary to include such a clause Accordingly,we deny the General Counsel's requestvided thatUE "in behalfof and in conjunctionwith"UE Local 230 (Local 230,collectively theUnion),isthe"soleand exclusive bargainingagent."In August 1983 these agreements were ex-tended for a 1-year period subject to terminationthereafter on 5 days' notice.UE fieldorganizerJohn Lambiase serviced these bargaining agree-ments on behalf of UE.By the time of the contract extensions in August1983, the Respondents were in a precarious finan-cial condition and, as found by the judge, it wasgenerally known that the Respondents planned tomove their vacuum bottle operation to Mexico. On11 January 1984 the parties reached agreement re-garding the effects on employees caused by the re-location and agreement on a wage reopener provi-sion.Lambiase participated in these negotiationsand was a signatory to the agreements.By July 1984the relocationof thevacuum bottleoperation to Mexico was completed.On 13 Sep-tember 1984 the Respondents informed Lambiasethat the extension agreements would be terminatedas of 19 September 1984. Additional retrenchmentof Respondents'operations followed, with furthersubstantial reduction of their employee comple-ment.In November 1984 the parties reached agree-ment on the effects of these latest layoffs on em-ployees.On 21 January 19852 Lambiase requested a re-sumption of negotiations but received no response.In May the last manufacturing employees were laidoff, leaving only a small work crew remaining.Thereafter,inearly June, following complaintsfrom laidoff bottledivision employees, Lambiasecontacted the Respondents and helped facilitate is-suance of severance payments negotiated previous-ly by UE.The Respondents continued to remitchecked-off union dues to UE into June.In or around June, a fire destroyed the facility inMexicowherethe Respondents'vacuum bottle op-erations had been relocated.In contemplation of apossible returnof thework from Mexico, PlantManager Carado Annino approached bargainingunit employees Roger Caron and Kenneth Knapp,who were still employed at Meriden(neither Lam-biasenor Local 230PresidentDavid Smith wascontactedby theRespondents).According toKnapp,Annino informed him that the Respondentswanted to bring the bottle operation back to Con-necticut and stated,"we have some proposals foryou." AlthoughCaron testified that he was told bythe Respondents to get in touch with Lambiase, thejudge expressly discredited Caron's testimony in2All dates hereafter are in 1985 unless noted otherwise285 NLRB No. 6 CHARLES PARKER CO.this regard.3 Nevertheless, apparently on his owninitiative,Caron contacted Lambiase by telephoneon 20 June and then met with him on Tuesday,. 25June, appearing with a complete contract proposalfrom management in hand. Caron informed Lam-biase that the proposal was given to him by PlantManager Annino. Caron told Lambiase that theRespondents needed a signed agreement by themorning of Friday, 28 June, prior to a board of di-rectorsmeeting of the Respondents. Caron alsotoldLambiase that the decision to return thevacuum bottle operation to Connecticut dependedon execution of such an agreement or the few re-maining employees would lose their jobs.On 25 June Lambiase contacted Edmund Bruno,UE representative for the New England area. Thefollowing day, 26 June, Lambiase and Bruno re-viewedmanagement's contract proposal, as re-ceived from employee Caron, and contacted Local230 President Smith, who had been laid off in May.Lambiase and Bruno then contacted the Respond-ents' president, Dibble.As described in greater detail by the judge, thepartiesconducted negotiation sessions and dis-cussed the Respondents' proposals on 26 and 27June. Dibble and Annino represented the Respond-ents. Lambiase and Bruno represented UE at the 26June session. Bruno was unable to attend negotia-tions on 27 June. Local 230 President Smith didnot attend the sessions on either day. Caron andKnapp attended all the meetings, as noted below.The 27 June meeting commenced at 8 a.m. Coun-terproposalswere exchanged and agreementsreached on several provisions. During the session,Lambiase informed Dibble that he had other priorcommittments and would have to excuse himselfbut would call Dibble to resume negotiations priorto the Friday board of director's meeting. After hisdeparture and the successful cancellation of hisother commitments, Lambiase called Dibble at 3p.m., on 27 June, to arrange resumption of negotia-tions.Dibble, however, informed Lambiase that anagreement had been reached and signed in Lam-biase's absence. Lambiase spoke with Caron andKnapp that day and was told by them that "theemployees had signed the agreement." The agree-ment reached contained provisions not discussedpreviously in Lambiase's presence.On 2 July Lambiase met with Dibble and re-ceived a copy of the purported agreement. Lam-biase declined both Dibble's request to sign theagreement and Dibble's suggestions that UE dis-claim interest in representing the employees. On 3July Lambiase again rejected Dibble's suggestion3Neither Ammno nor the Respondents' president, Derek A. Dibble,testified at the hearing.57to sign the agreement and to disclaim interest. Inresponse to Lambiase's invitation of a union coun-teroffer,Dibble stated that would be fine but hewas not looking for prolonged negotiations, it hadto be "something quick," and that the Respondentsneeded "broad freedoms," including "the freedomto be unfair," if necessary. Dibble indicated thatany offer would have to be based on the previousagreement signed by the employees and remarkedtoLambiase that the employees trusted the Re-spondents because "no one in the right mind wouldsign an agreement like this unless they trusted us."Thereafter, Dibble informed Lambiase that the Re-spondents absolutely could not live with a union-shop arrangement.By letter of 10 July, Lambiase indicated toDibble that the UE remained willing to negotiate anew agreement but did not want the Respondentsto negotiate directly with the employees and didnot consider itself bound by the previous agree-ment signed by the employees. The Respondentsdid not reply to the 10 July letter. There is no evi-dence that the Respondents implemented the agree-ment executed with the employees on 27 June orthat they resumed their vacuum bottle, operation inMeriden.Based on the foregoing, we find that the Re-spondents violated Section 8(a)(5) and (1) in thefollowing respects. Initially,we find that the Re-spondents unlawfully bypassed UE, the certifiedand recognized bargaining representative,whenthey tendered a written contract proposal directlyto their employees before tendering the offer toUE. Thus, as found by the judge, UE received ,theRespondents'written proposal directly from employee Caron on 25 June, who, in turn, receivedthe proposal from Plant Manager Annino.In addition, we find that the Respondents unlaw-fully bypassed the Union when, on 27 June, theyexecuted a written agreement directly with em-ployees.4 Notwithstanding the assurances tenderedby UE representative Lambiase that UE wouldresume negotiations prior to the 28 June board ofdirectors'meeting, theRespondents'president,Dibble, executed the agreement with the employ-ees in the absence of Lambiase. Moreover, this4 For the reasons set forth by the judge, we agree that the Respond-ents could not reasonably believe that employees Caron and Knapp wereacting in an official capacity on behalf of either UE or Local 230. Wenote particularly that there is no credible evidence that either employeeinformed the Respondents or UE that he occupied officer status in Local230-which already had an incumbent president in David Smith; andthere is no evidence that the purported officer status of Caron and Knappwas undertaken in accordance with established intraunion procedures forthe designation of union officers Further, even according to Knapp's tes-timony, Plant Manager Annmo initially approached Knapp and Caron onor before 25 June with an offer to discuss contract proposalsbeforetheirostensible designation as union officers 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"agreement" contained provisions not discussedpreviously with UE.5 Such conduct clearly violat-ed the Act.TLI, Inc., 271NLRB 798, 803-804(1984), enfd.mem. sub nom.Teamsters Local 326(Crown Zellerbach) v. NLRB,772 F.2d 894 (3d Cir.1985).Further, we find that the execution of the agree-ment in Lambiase's absence on 27 June effectivelyforeclosed the possibility of future meaningful bar-gaining,particularly as it occurred just prior to theimportant 28 June board of directors' meeting, andthat this conduct so substantially undermined theongoing bargainingprocess as to constitute bad-faith bargaining.6 Obviously, whatever the role ofLocal 230 or that of the employee participants, theRespondents possessed a statutory obligation to ne-gotiatewith UE as the certified and recognizedbargainingrepresentative and a duty to executewith, UE any agreement reached. UE contemplat-ed, and made it known to the Respondents, that ne-gotiations could and would resume before 28 Juneonce Lambiase disposed of his previous commit-ments.When Lambiase telephoned Dibble at 3p.m., on 27 June, negotiations likely could have re-sumedbut for Dibble's representation that anagreementalready had been reached. This effec-tively foreclosedmeaningfulbargainingwith UEduring the most critical period of the negotiations.Indeed, Dibble's subsequent suggestion to Lambiaseon 2 and 3 July that he simply sign the agreementas executed or-disclaim interest in representing theemployees, serves to emphasize the abrupt changedcircumstancessurrounding future bargaining engen-dered by the execution of the agreement on 27June.That Dibble was amenable to another offerfrom the Union if it was "something quick," alongthe lines of the agreement containing "broad free-doms" executed with the employees, does not, byany means, establish that bargaining was unimped-ed by the conduct of the Respondents. According-ly,we fmd that the Respondents also violated theAct in the foregoing respect.75We find it unnecessary to adopt the judge's apparent suggestion atsec. B,1of his decision that the Respondents necessarily would run afoulof the Act merely by "speaking" to employees Caron and Knapp duringnegotiations on 27 June.As Lambiase clearly was aware of the presenceof these employees during negotiations,a mere exchangeof views withCaron and Knapp by the Respondents,in the context of ongoing negotia-tions with the recognized bargaining representative,raises altogether dif-ferent considerations from the execution of an agreement in the absenceof Lambiase containing provisions not discussed with Lambiase.B For the reasons set forth by thejudge, particularly the Respondents'failure to question or dispute the Union's majority status during their con-tactswith UE in June and July, we find no merit to the Respondents'contention that they possessed a good-faith doubt as to UE's continuedmajority status and therefore did not violate the Act7Because we find that the Respondents failed to bargain in good faithin the respects indicated above, we find it unnecessary to consider wheth-er the Respondents'bargaining,with regard to the substance of their pro-posals, also was undertaken in bad faithThus,we find it unnecessary toAs previously noted, however, there is no evi-dence that the Respondent implemented changes interms and conditions of employment. We note thatduring closing arguments at the hearing, the Gen-eralCounsel conceded that he had "no knowl-edge" concerning whether the Respondents imple-mented any new contract provisions. Indeed, at thehearing, the judge dismissed the complaint insofaras it alleged the unlawful implementation of termsand conditions of employment. Accordingly, weshall dismiss that portion of the complaint.8ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents, The Charles Parker Company, Inc. andUnion Manufacturing Co., Inc., Meriden, Connecti-cut, their officers,agents,successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Delete paragraphs 1(b), 1(d), and 2(b) of thejudge's recommended Order and reletter the subse-quent paragraphs accordingly.2. Substitute the following for paragraph 2(a)."(a) In the event that the Respondents resumetheir former operations in Meriden, Connecticut,they will, on request, bargain collectively and ingood faith with United Electrical, Radio and Ma-chine Workers of America as the exclusive bargain-ing representative of all employees employed in theaforesaid bargainingunitswith respect to wages,hours, and other terms and conditions of employ-ment of the employees in the bargaining unit, andreduce to writing any agreement reached as aresult of such bargaining."3.Substitute the attached notice for that of theadministrative law judge.consider or adopt the judge's general discussion set forth at sec. B,3 ofhis decisioneAs there is no allegation or evidence that the Respondents unlawfullyfailed to bargain concerning the effects on employees of any terminationof operations or subcontracting of work, we shall delete that portion ofpar 2(a) of the judge's recommended OrderFurther, although the Respondents apparently have ceased active man-ufacturing operations in Meriden,Connecticut, they nevertheless, retainpersonnel at the facility to process the return by customers of vacuumbottles. In addition, it is unclear whether the Respondents have, at anyother location, resumed or attempted to resume their vacuum bottle oper-ations subsequentto the destruction of their facilityinMexico In thesecircumstances, we agree with the judge that it is appropriate to order theRespondents to bargain with UE in the event that they resume theirformer operations in Meriden, ConnecticutStrand Theatre,235 NLRB1500 (1978), enfd. 595 F 2d 454 (8th Cir. 1979) CHARLESPARKER CO.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to meet and bargain collec-tivelywith United Electrical Radio and MachineWorkers of America, and its Local 230, as the ex-clusive collective bargaining representative of ouremployees in the following collective-bargainingunit:All production and maintenance employees, in-cluding shipping and receiving employees, andset-upmen, employed by the Company at itsMeriden, Connecticut facility, but excludingclericalemployees,engineeringdepartmentemployees, guards, foremen, subforemen, andsupervisors.WE WILL NOT submit contract proposals to, ne-gotiate with, or otherwise deal with any of our em-ployees 'in the above unit directly in order tobypass the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively and ingood faith with United Electrical, Radio and Ma-chine Workers of America as the exclusive bargain-ing representative of all employees employed in theaforesaid bargaining units with respect to wages,hours, and other terms and conditions of employ-ment of the employees in the bargaining units, andreduce to writing any agreement reached as aresult of such bargaining, in the event that weresume our former operations in Meriden, Con-necticut.THE CHARLES PARKER COMPANY,Ii c.Michael Marcionese, Esq.,for the General Counsel.Ronald Lasky, Esq.,of Hartford, Connecticut, for theRespondent.John Lambiase,of Hartford, Connecticut, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was heard by me at Hartford, Connecticut, on5913, 14, and 15 January 1986. The charge was filed byUnited Electrical, Radio and Machine Workers of Amer-ica (UE or the International) on 1 July 1985 and thecomplaint was issued on 13 August 1985. The Respond-ent's answer denies almost all the allegations, includingallegations to the effect that at all pertinent times TheCharles Parker Company, Inc. and Union ManufacturingCo., Inc. (the Respondent, Parker, and Union Mfg., re-spectively),were Connecticut corporations having acommon place of business in Meriden, Connecticut, andconstituted a single-integrated business, enterprise and asingle employer engaged in commerce within the mean-ing of the Act, and that they met the jurisdictional re-quirements of the Board for purposes of this case. Thenub of the case alleged against the Respondent is thatafter firstmeeting with the UE, which represented itsproduction, maintenance, and shipping and receiving em-ployees at Meriden, respecting renewal of their expiredcollective-bargaining agreement,Respondent bypassedUE and dealt directly with the employees, entering intoan agreement directly with them and implementing nu-merous changes in wages, hours, and working conditionswithout affording UE an opportunity to negotiate andbargain as the exclusive representative of the employees,in violation of Section 8(a)(5) and (1) of the NationalLabor Relations Act (the Act).The Respondent's answer admits that the charge wasfiled and served on 1 and 2 July 1985; that UE is a labororganization within the meaning of Section 2(5) of theAct; and that the persons named in the complaint such asthe president, secretary-treasurer, and plant manager ofthe Respondent hold the job titles ascribed to them.The parties were afforded full opportunity to be heard,to call,examine, and cross-examine witnesses,and to in-troduce relevant evidence. Posthearing briefs have beenfiled on behalf of the General Counsel and the Respond-ent.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and the Respondent,Imake the followingFINDINGS OF FACT1.JURISDICTION'Uncontroverted testimony from John Lambiase, a fieldorganizer for UE, Kenneth Knapp, and David AllenSmith, former employees, and Lenore Lawry, an execu-tive secretary in the employ of the Respondent, and in-formation contained in the annual report of Union Mfg.for 1983 and in a Dunn & Bradstreet report for that year,establish that UnionMfg. imported merchandise fromItaly, and Union Mfg. and Parker shipped merchandiseto customers all over the United States. Parker routinelyreceived (and is still receiving) returns from customers ofIMatters narrated in this decision without evidentiary comment arethose facts found by me on the basis of admissions in the answer, datacontained in the exhibits,stipulations between or concessions by counsel,undisputed or uncontradicted testimony,and, in instances where conflictsin the testimony did not warrant discussion,the testimony that I havecredited. 60DECISIONSOF THE NATIONALLABOR RELATIONS BOARDvacuum bottles that it sold under a lifetime guarantee.From and after July 1984, when Parker transferred theproduction of vacuum bottles to a plant that it estab-lished inMexico, there was much transshipment of thebottles between Parker in Meriden and the Mexican fa-cility.Knapp testified to having worked personally onbottles shipped in from Mexico and testified that theywere shipped back to Mexico; he learned this by readingthe shipping data on the packaging and from statementsmade to him by Carado Annino, the plant manager. Thematerial received included both customer returns andbottles returned from Mexico for reworking.In a similarvein,David Allen Smith, a 19-year em-ployee who was president of the Local, testified to ship-ments of numerous Parker products across state lines,movement of bottles back and forth between Connecti-cut and Mexico, Union Mfg.'s shipment of meat grindersin interstate commerce, and importation of plastic chop-pers and knife sharpeners from foreign countries. He hadno reliable information about the dollar amounts of suchtransactions.Lambiase testified on the basis of his own familiaritywith the operations of the Respondent, with whom hehad dealt for 6 years, and information gleaned by himfrom an inspection of records in 1983. In response to theUnion's request,data had been made available regardingRespondent's operations that showed that both UnionMfg. and Parker had nationwidesales.Union Mfg. im-ported products from Italy until at least June 1985.Parker was selling its thermos bottles nationwide, andboth the company records and the 1983 Dunn & Brad-street report confirmed this, putting sales at $13 million,10 percent of which was exported overseas. After thebottle operation was moved to Mexico in July 1984,there were numerous shipments back and forth betweenMeriden and the Mexican location. Lambiase expressedthe opinion, on the basis of these sources of informationand background information gleaned from his work inorganizing,handling grievance meetings, and negotiatingcontracts, that Respondent "couldn't possibly have not"sold or shipped more than $50,000 in goods in 1984, thelast complete fiscal year prior to the events of this case,or during the 12-month period ending 30 June 1985. Heconceded that his opinion was based on "surmise."The General Counsel did not have any hard evidencerespecting the dollar volume of interstate or internationalshipments, but I do not find it unreasonable to supposethat a union representative who has dealt with a particu-lar company over a period of years and has had accessto its books, even if on only one occasion, may be ableto form an opinion about the nature and volume of thecompany's business, both at the time he sees the recordsand for a prior period, proximate to the period coveredby the records 'that he has seen. By reason of his repre-sentative status, he would inevitably become familiarwith the size of the Company's work force and the fluc-tuations that occur in it. However,on cross-examination,Lambiase revealed a lack of knowledge of details thatlessened the authoritativeness of the opinion that he ex-pressed.-Nevertheless, no evidence was introduced to contro-vert Lambiase's testimony, and doubts about the qualityof the General Counsel's proof respecting the volume ofinterstate and international business conducted by Re-spondent must be resolved in favor of the General Coun-sel by reason of Respondent's failure to honor a subpoe-na that the General Counsel served shortly before thehearing.Had Respondent complied with it, evidencewould have been available pertinent to the jurisdictionalissues raised in Respondent's answer.Because the statu-tory jurisdiction has been established, I have undertakendetermination of the case notwithstanding the absence ofdata that would demonstrate whether or not the case iswithin the Board's jurisdictional standards.TropicanaProducts,122 NLRB 121 (1958).Respondent contested the validity of the service of thesubpoena, copies of which were served by certified mailaddressed to Derek A. Dibble, Respondent's president,and Charles J. Karpe, the treasurer, at 290 Pratt Street,Meriden, in late December 1985. By that date the Re-spondent had moved to 140 West Main Street, Plants-ville,Connecticut. I ford that the service of the subpoenawas valid, having been made in compliance with perti-nent rules and having afforded actual notice to the Re-spondent.Section 102.111 of the Board's Rules and Regulationsauthorizes service of subpoenas by certified mail at theprincipal office or place of business of the person re-quired to be served, and requires that a copy be servedon any attorney who has entered a written appearance inthe proceeding on behalf of the party. The Federal Rulesof Civil Procedure apply to proceedings before theBoard insofar as applicable, and they permit service ofsubpoenas at a party's last known address. This is emi-nentlya caseinwhich to apply the Federal Rules, for ifthe Respondent moved, it did so well after the institutionof these proceedings, on the very eve of the trial, andfailed to notify the General Counsel., In any event, theevidence does not necessarily require a fording that theRespondent moved, and, whether it did or not, it hadactual notice of the subpoena. The building at 290 PrattStreet in Meriden was sold by Respondent to Pratt Asso-ciates.Respondent leased a portion of the premises fromthe new owners and installed several employees there,including an executive secretary named Lenore Lawry.Respondent,which now calls itself "Union Parker,"moved its officers, Dibble and Karpe, to premises occu-pied by a subsidiary of Union Mfg., known as Five StarCompany, 140 West Main Street, Plantsville. The reasonI question whether Respondent "moved" in the conven-tional sense of the term is that as of December 1985,almost none of the operations continued to be performed.The evidence in the record indicates only that Respond-ent continued servicing vacuum bottles returned by cus-tomers.Dibble and Karpe were located at Plantsville,but the mail was still coming in to Meriden, which iswhy Lawry has been stationed there since November1985.Some 75 to 100 pieces of mail are delivered in a mailsack to Lawry at Pratt Street, Meriden, every morning.Lawry testified that certified and registered letters arriv-ing in the mail sack come without the green cards, andbottle returns continue to come in. Respondent's mail is CHARLES PARKER CO.61picked up at the post office by a private mail deliveryservice and brought to Pratt Street; this has been theprocedure for about the last 9 years. Lawry sorts out themail and someone from Plantsville picks it up later in theday. Lawry turns over mail addressed to individuals un-opened.Continuingwarranties and other business re-quirements have apparently made it necessary for Re-spondent to maintain its presence at Pratt Street in averyreal sense.Lawry's testimony, considered together with the un-disputed fact that a copy of the subpoena was mailed toRespondent's counsel at the time it was served on Re-spondent at Pratt Street, leaves no room for doubt eitherthat the Respondent received the subpoena or that noticeof its service and its contents ought to be attributed tothe Respondent, I accordingly infer that had the request-ed records been produced, they would have establishedthat the Respondent's business volume satisfies theBoard's jurisdictional requirements.I note that the failure of the Respondent to honor thesubpoena also left the General Counsel without proof ofthe legal composition of Union Mfg. and Parker, or timeto obtain independent proof by way of certified reportsfrom the appropriate governmental agencies or countyclerk's offices. In spite of this, it is plain that they werebusiness entities that entered into contracts and collec-tive-bargaining agreements,made sales,collected ac-counts, leased and sold real estate, and conducted all theusual activities of business enterprises.The lack of a pre-cise definition of their legal composition does not pre-vent determination of their statusas businessesin inter-state commerce within the meaning ofthe Act.Accordingly, I find that at the pertinent times men-tioned in the complaint the Respondent was, and for thepurposes of any remedy herein granted is, an employerengaged in commerce within themeaningof Section2(2), (6), and (7) of the Act and that the Union was andisa labor organization within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. General BackgroundUnion Mfg. and Parker, its wholly owned subsidiary,occupied a building at 290 Pratt Street, Meriden, Con-necticut.Union Mfg.'s annual reports carried consolidat-ed balance sheets and financial statements for it and itssubsidiaries.Union Mfg. marketed in the United States aline of kitchenware products produced in Italy and ameat grinder that it manufactured in its own chopper di-vision. In January 1984 it had 12 employees. Parker man-ufactured washroom equipment and accessories, such ascabinets,metal railings for installation in new construc-tion,and metal vacuum bottles (under contract withUnionMfg.,which apparently owned the rights tothem). In January 1984 Parker had 130 employees. UnionMfg.'and Parker had the same corporate officers and thesame personnel director. Lambiase, in all his dealingswith them (from 1979 on), had dealt withthe same per-sonsfor bothcompanies.Parker hada longhistory ofdealings with United Electrical.On 5 July 1973, UE was certified as the exclusive rep-resentative of employees in a unit defined as: 'All productionand maintenanceemployees of theEmployer employed at its plant at 290 Pratt Street,Meriden, Connecticut, but excluding office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.The last collective-bargaining agreements negotiatedbeween the Respondent and UE covered the period from11 June 1981 through 11 June 1983 and were extended to11 June 1984. The Respondent, in separate contracts exe-cuted by Union Mfg. and Parker, recognized the UnitedElectrical,Radio and Machine Workers of America "inbehalf of and in conjunction with Local 230, UnitedElectrical,Radio and Machine Workers of America" asthe sole and exclusive bargaining agent for:allProduction and Maintenance employees of theCompany, including shipping and receiving employ-ees, and set-up men, but excluding clerical employ-ees,engineeringdepartment employees,guards,foremen, subforemen, and any other supervisoryemployeeswith authority to hire, promote, dis-charge, discipline or otherwise effect changes in thestatus of employees or effectively recommend suchaction.By August 1983, when the 1-year extensions wereagreedto, both Union Mfg. and Parker werein seriousfinancialdifficulty.Union Mfg. reportedin its annualreport for 1983 that the year had been a difficult one fi-nancially and that the Companywas inthe process of re-structuring its organization and operations and imple-menting a "redeployment of assets," including an attemptto sell the building it occupied in Meriden. The 1983annual report indicated thatmethods of procuringvacuum bottles from outside the United States werebeing explored. It was anticipated that restructuringwould be complete in 1985.In late August 1983 it became generally known thatRespondent planned to move the vacuum bottle oper-ation to Mexico. UE sought negotiations on the effects ofthe impending layoffs. Effects bargaining lasted fromSeptember through December 1983, and resulted in anagreement with Parker covering the effects on employ-ees of the bottle division, dated 11 January 1984, and an-other agreement with Union Mfg. dated 20 January 1984increasing the wages of its employees.Early in 1984, Union Mfg. and Parker began a seriesof retrenchments: liquidation, on completion of orders, ofthe grille and rail departments and the chopper depart-ment; consolidation into a single unit of the cabinet,brass, and press departments, together with the serviceoperations; and removal to a new location of all office,engineering, and production control personnel with thewashroom products division. By July 1984 the vacuumbottle manufacturing operation had ceased to operate inMeriden and had been shifted to a facility in Mexico.The number of Parker employees in Meriden by thattimehad been reduced to 60. 62DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe extension agreements that had been entered intoinAugust 1983 provided for termination on 5 days'notice.On 13 September 1984 Union Mfg. served noticeon UE, by letter addressed to Lambiase, that "UnionManufacturingCompany and The Charles Parker Com-pany will on September 19, 1984 terminate the extensionof the collective bargaining agreement which expired onJune 11, 1984." UE responded with a letter, dated 17September 1984, stating that "U.E. Local 230 is ready,able and willing to continue working after September 19,1984 pending the negotiation of a new contract underthe same terms and conditions currently in effect." TheRespondent did not answer the invitation to negotiate,but on 17 September 1984 it posted a notice to its em-ployees that "there will be no changes to wages, hoursor working conditions at this time."On 15 October 1984 Parker announced its intention tosell thewashroom products division. UE and Parkerreached an agreement on the effects in November. Thelayoff of the Washroom Products employees-reduced thetotal number of employees in the premises to a dozen, ofwhom one was employed by Union Mfg. and the restwere employed by Parker. The last manufacturing em-ployees were laid off in May 1985.On 21 January 1985 Lambiase prodded the personnelmanager with a letter suggesting that they meet andbegin negotiations for a new agreement. He received noresponse. There was no further contact between the Re-spondent and Lambiase until early in June 1985, whenLambiase received complaints from laid-off bottle divi-sion employees that they were not receiving the sever-ance payments that the Union had negotiated for themand that were supposed to begin during the first week ofJune.Lambiase contacted Respondent and Respondentbegan issuing the checks on 12 or 13 June.Very shortly thereafter,itbecameknown that thevacuum bottle production facility in Mexico had beendestroyed by a fire. Statements made to an employeenamed RogerCaron by Derek A. Dibble, thepresident,conveyed the impression that the Respondent was facedwith the necessity of deciding, very quickly, whether toliquidate its equipment in Mexico or remove it from theMexican location. One of the options considered wasbringing the vacuumbottlemanufacturing operationback to Meriden. With this prospect in mind, negotia-tions were opened for a new collective-bargaining agree-ment, wherein the events occurred that gave rise to thepresent case.The negotiations, which are described in more detailbelow,were conducted on Wednesday afternoon, 26June, and on Thursday morning, 27 June, by Lambiase,acting for UE, and Dibble and Annino, acting for theRespondent.Roger Caron and Kenneth Knapp werepresent as an employees'negotiating committee. EdmundBruno, another UE official, also attended the Wednesdaysession.Because the negotiations had come up on ex-tremely short notice, Lambiase had not had the chanceto clear his calendar for Thursday afternoon and Friday.Accordingly, he departed from the negotiations at theconclusion of the session on Thursday morning. Lam-biase testified that he told Dibble he would telephonehim at 3 p.m. on Thursday to arrange for further negoti-ations and would try to clear the calendar. He tele-phoned Dibble at the appointed time and advised himthat he was clear for the balance of Thursday afternoon,Thursday night and, if necessary, Friday. Dibble advisedhim that there was no need because the contract had al-ready been completed and signed. Lambiase saw the exe-cutedagreementon 2 July.Itwas signedby Caron,Knapp, and two other employees.B. Failure and Refusal to Bargain in Good FaithThe complaint alleges that Respondent violated Sec-tion 8(a)(5) and (1) of the Act in three respects: by by-passing the Union, submitting its contract proposal di-rectly to the unit employees on the afternoon of Tues-day, 25 June 1985; by implementing changes in workingconditions without giving the Union a chance to negoti-ate on the subject; and by its overall acts and conduct.1.Bypassing the Union:submissionof proposaldirectly to unit employeesLambiase testified that Respondent did not contacthim directly to initiate negotiations for a new contract.Instead, on 20 June Roger Caron, an employee who heldno union office, telephoned him to advise him that hehad heard from the Company that the bottle divisionmight be brought back from Mexico. He met with Caronat a pizzeria near the facility on Tuesday, 25 June, about4:30 p.m. Caron appeared with a complete contract inhand that he said had been given to him by CaradoAnnino, the plant manager. Caron told Lambiase that hehad learned- from Annino that the Company needed acontract executed in time for a board of directors meet-ing scheduled for 10 a.m. on Friday, and that the deci-sion on whether the bottle manufacturing division wouldbe brought back to Connecticut depended on what kindof a contract could be negotiated by that time. Caronalso told Lambiase that if a contract was not executed byFriday morning, they would belosingtheir jobs.Lambiase testified that on 25 June he contactedEdmund Bruno, the United Electrical Workers repre-sentative for New England. Bruno joined Lambiase thefollowing day, Wednesday. They conferred at noontime,reviewing the proposed contract, contacted Smith, whohad been laid off in May 1985 and was working thesecond shiftwith another employer, and contactedDibble. At 3 p.m. they sat down with Dibble in the com-pany conference room. Smith did not attend. Lambiaseand Bruno negotiated for the Union, with Caron andKnapp present, while Dibble and Annino represented theRespondent.Bruno'stestimony corroborated Lambiase'stestimony that they had the proposed contract in theirpossessiononWednesday morning and reviewed itbefore meeting with Dibble and Annino.Some of Caron's testimony would make it appear that,in approaching him, Respondent was not bypassing theUnion, but was simplyusinghim as an intermediary tocontact the Union. At one point, he testified, "Well, wehad to get-the company wanted us to get a hold ofJohn Lambiase." At another point, he stated, "[T]heyasked us to get a hold of Mr. Lambiase and see what wecould set up." His testimony presents a confused picture. CHARLES PARKER CO.For example, he appears to testify that at his first meet-ing with Lambiase he did not have a proposed contractfrom the Respondent in his possession, and he also seemsto indicate that at the first meeting with the companyrepresentatives, at which Lambiase was present, no con-tract was available:Q.Did you tell Mr. Lambiase what you, thelocal people, wanted in that contract with the com-pany?A.Well,when he first met with us, we didn'thave no contract at all.Q. Right.A. I mean no contract in our hand. The first timewe net, they told the company they had to comeback with a contract and then we would talk.Q. And so then you met with the company?A. We met with the company after that, yes.Becausehe goes on to testify that there were three meet-ingswith the Company, at two of which Lambiase waspresent, the import of his testimony would appear to bethat the meetingswith the Company took place after theCompany was informed that a contract would be neededas a basis for discussion.Caron presents two versions of the inception of the ne-gotiations. In one version, the impetuscamefrom theRespondent, after which the remaining employees onactive payroll came to him and voted him in as presidentof the local, because there were no officers left, so thathe could represent them in negotiations to bring thebottlemanufacturingdivisionback.The Companywanted him to get hold of Lambiase, so as soon as hewas elected he called Lambiase and told him the Compa-ny wantedameeting.Lambiase said he would comedown and meet with them. He then testified that theymet, without a contract having been prepared, and theCompany was told to come back with a contract, but hewas vague about who, where, or when they met. In theother version that Caron tells, the employees, on hearingthat the Mexican plant had burned down, discussed itamongthemselves and decided to ask "the company"-in the persons of Dibble and Annino, who just happenedto be,standingaround, available and together-what theycould do to bring the bottle manufacturing division back."They"-Dibble and Annino-responded that it was upto .them and they "asked us" to contact Lambiase and"see what we could set up."Further differences in the story between Caron andLambiase are that Caron disclaims having told Lambiaseanything about losing jobs if they did not get the con-tract;he testified that he told Lambiase only that thepeople wanted the contract. Apparently they wanted itsightunseen,since at this point there was no contract,according to him; he did not explain why, if there wasno danger of losing their jobs, they were so hot for theunseencontract.Another point of difference betweenCaron and Lambiase is the place of their meeting. Caronsays Lambiase met him and the other employees on thecompanypremisesfor their initial discussion,whichseems unusual.I note that Caron, an employee with Respondent for22 years, is now a salaried employee of Pratt Associates,63290 'Pratt Street,Meriden. Pratt Associates is the newowner of Respondent's building. There is no evidence bywhich to assess the significance of this circumstance, butIam of the impression that Caron was favorably dis-posed toward Respondent and hostile to Lambiase, withwhom he had several disagreements. He was not con-cerned, as Lambiase was, with the interests of the laid-off workers. He testified that he was primarily interestedin keeping the few remaining jobs that were left in Meri-den, and that he believed that cabinet department em-ployees,who had received no severance pay or contin-ued insurance coverage when they were laid off, as con-trastedwith others, should have first right to recall tojobs in the bottle department if it was brought back, sub-ject to the Company's discretion to determine whetherthey were capable of doing the work (a qualification thatparrots the words of Respondent's proposed contract).The only inference that I can reasonably draw fromCaron's testimony is that Respondent tried to negotiatedirectly with him and bypass UE. Caron's assertion thathe was told to get in touch with Lambiase is not credi-ble.Respondent's officers well knew that if they wantedto negotiate, they should contact Lambiase. They knewwhere to find him, having dealt with him for years.They had his address on the letter he sent them on 21January 1985 suggesting that they begin negotiating anew contract. They were still remitting checkoff dues toUE-they continued to do so into the month of JuneC1985.The other major actor in the direct negotiations be-tween Respondent and the employees was KennethKnapp,whose testimony at some points contradicted thetestimony of Caron.He testified that he told the Compa-ny that Caron and he were officials of the local and ne-gotiated with them on that basis, but his testimony, if itwere credited, makes it abundantly clear that even in hisown mind his tenure was fleeting and temporary. He tes-tified that he and Caron were elected as "acting" offi-cers, he being, elected as "acting vice president," and thatthe two acting officers were elected"for that period oftime" to act as a bargaining committee with the Compa-ny. The manifest illegality of this "election"for a limitedpurpose is obvious. Knapp's confusion respecting his roleis apparent from his testimony that:All they said was we want to bring the bottle backto Connecticut here and we have some proposalsfor you.And then we went to the union and we de-cided to get up a committee.He testified that Annino approached him on the floor ofthe factory,but offered two contradictory recollectionsabout how the Company's proposals were presented.One was that they were first presented at the meetingwith Lambiase,which contradicts everybody else's testi-mony.The other was that he and Caron were elected as"acting" officers because Annino had presented themwith a contract proposition and there were no officers ofLocal 230 still working in the plant and available tohandle it.When he was testifying on the question ofwhether anyone had ever advised Lambiase of his andCaron's election,he conceded that he had not, and as- 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDserted that Caron had stated that he would advise Lam-biase of it when he took the contract proposal to him.This supports Lambiase's testimony that he had'the pro-posal in time to review it with Bruno.I also credit Lam-biase's testimony that Caron never told him of the elec-tion.Lambiase testified that he did not hear of Caron'sand Knapp's claim to election as officersof the Localuntil he heard their testimony at the hearing.Knapp testified that his election took place on compa-ny time at the company premises.He was vague con-cerning the nature of his duties as"acting vice president"and testified that he assumed that his duties were to assistthe president to negotiate a good contract.He concededthat none of the formalities of election were compliedwith and displayed a complete ignorance of the structureof theunion organizationor the identity of the officersof the district and the International.He conceded that hedid not say much in the negotiating sessions,and, whileclaiming to have been present in the capacity of actingvicepresident,his testimonywas evasive regardingwhether he had advised Lambiase that he held suchoffice; I conclude from his testimony that he did notadvise Lambiase that he claimed to hold such an office.Neither Caron nor Knapp had any legal claim to officein theLocal,a point explored further in the next section.Their claim was so tenuous and the evidence of theirfailure to assert it so overwhelming that no conduct ofDibble or Annino can be justified on the basis that theythought they were dealing with officers of Local 230.Caron and Knapp were vague about the circumstancesunder which the agreement was signed on 27 June inLambiase's absence.Knapp could not remember whetherLambiase had been present at the negotiating session thatmorning. He conceded that Lambiase may have excusedhimself to meet other commitments but, "everything hap-pened so fast that I don't recall if he was there or not,you know,at that last meeting."He implied that at a fur-thermeeting after Lambiase left, there was more giveand take; but, like Caron,he could not say what wasgiven and what was taken.Caron conceded that he didnot understand all the terms of the contract he hadsigned and was even unclear as to the basis of Lam-biase's objections to it.He had no recollection of the dis-cussion supposedly held at the final meeting pertaining tothe Company's very important proposal setting up thecategories of employees.Knapp testified that they feltthat the Company had, after considering the UE counter-proposals,improved its own proposal,and that the con-tract,could not be substantially improved without "goingout for months and months.So, the membership decidedto sign it."He conceded that the improvement in thecompany proposal was minor'compared to other objec-tionable items on which Respondent had remained insist-ent, and that the contract presented to them for signaturewas basically the same contract that they had seen theday before.Itwould have been interesting,to hear Dibble's expla-nation of the manner in which he had initiated- the nego-tiations and obtained the employees'signatures to thecontract. However, Respondent did not elect to producehim and offered no explanation for the failure to do so.Respondent's counsel,during arguments on the questionof the validity of the subpoena directed to Dibble, hintedthat he might be out of touch with his client-so out oftouch that it could not be assumed,even,that counselwas being paid for his services in representing Respond-ent in these proceedings.Respondent's counsel did not,however,go so far as to assert that his'appearance waspro bono work for the needy and the unavailable. Ac-cordingly,I infer that had Dibble appeared and testifiedtruthfully,his testimony would not have been favorabletoRespondent'scase.ColorfloDecorator Products, 228NLRB 408, 410 (1977), enfd. mem. 582 F.2d 1289 (9thCir. 1978).See alsoBechtel Corp.,141NLRB 844, 845,852 (1963);DavisWalker Steel Corp.,252 NLRB 311(1980);Teamsters Local 959(Northland Maintenance), 248NLRB 693, 698 (1980);Martin Luther King, Sr., NursingCenter,231 NLRB 15 (1977).Even if Dibble had asked Caron to contact Lambiase,the fact that he had done so would not excuse the pres-sure that he exerted directly on the employees to securetheir acceptance of management's contract proposals. Hisconduct was identical with that of the employer foundguilty of violation of Section 8(a)(5) of the Act inRineyPrintingCo.,262 NLRB 157 (1982).Because the evidence is so overwhelming that Caronand Knapp possessed neither actual nor apparent author-ity to negotiate and execute an agreement with Respond-ent, I conclude that Dibble could not and did not enter-tain any reasonable belief thattheydid possess such au-thority.His conduct,in dealing with them,was preciselythe type of conduct proscribed by the United States Su-premeCourt inMedo Photo Supply Corp. Y. NLRB,321U.S. 678(1944).Contemplating a factual situation in thatcase not at all unlike the one in this case,the Court com-mented:Bargaining carried on by the employer directlywith the employees,whether a minority or majori-ty,who have not revoked their designation of a bar-gaining agent,would be subversive of the mode ofcollective bargaining which the statute has ordained.. . orderly collective bargaining requires that theemployer be not permitted to go behind the desig-nated representatives ... .See alsoSpriggsDistributing,219NLRB 1046, 1049(1975),another case with facts similar to those of thepresent case.Quite obviously,by sitting with them in two negotiat-ing sessions,Lambiase did not somehow legitimateCaron's and Knapp's position;he did not then know ofthe claim to official position that they would subsequent-ly assert in these proceedings.The reverse is equallytrue:the fact that Knapp and Caron were on a negotiat-ing committee that met with management when Lam-biase did, did not make them by virtue of that circum-stance the Union's agents for the conduct of negotiationsin his absence. Concededly, while Lambiase was presentthey remained silent,did not speak on behalf of theUnion,and were not authorized to do so They weretherefore not, in the absence of Lambiase,agents of theUnion.TaftBroadcastingCo., 264 NLRB 185, 186 (1982).Consequently,even though they were on the committee, CHARLES PARKER CO.Dibble, by speaking directly to themandbypassing thedesigned UE representative,violatedthe Act.TLI, Inc.,271 NLRB798 (1984).2. Implementing changes in wages, hours, andworking conditionsThe Respondent contends that after 27 June 1985, itwas no longer required to adhere to the terms and condi-tions of the expired collective-bargaining agreement be-cause it had been superseded by the new agreement. Ar-guments for the validity of the new agreement are two-fold and mutually contradictory; on one hand, the agree-mentwas negotiated by and executed by authorized rep-resentatives of the UE or by persons with apparent au-thority to act, and, on the other hand, the UE no longerrepresented a majority of the employees in the bargain-ing unit and, therefore, the Respondent was free to nego-tiate directly with its employees.The evidence wholly fails to support either of these as-sertions and, if anything, establishes instead that the UE,to the knowledge of all persons involved, continued tobe the lawful representative of the employees in the unit.Accordingly, the purported agreement, dated 27 June19$5,was entered into by Respondent in flagrant viola-tion of the Act and cannot justify Respondent's disregardof the terms and conditions of the expired collective-bar-gainingagreement.The testimony of ,Caron and Knapp that they wereelected by the employees in the shop because the localhad no officers and somebody was needed to negotiatewith the Respondent when it appeared that the vacuumbottlework might be brought back to Meriden ignoresthe fact that Lambiase was contacted by them for thevery purpose of doing the negotiating. The sham natureof the contention that Caron became the president ofLocal 230 and Kenneth Knapp became its vice presidentisapparent from the fact that their sale official actionconsisted of signing the agreement and from the fact thatKnapp did not even accord himself the title, he assertedonly that he was elected as "acting vice president," a po-sition not provided for in the constitution and bylaws ofthe local. I do not credit Caron's testimony that he asked,that the books and records of the local be turned over tohim. I credit Lambiase's testimony that Caron andKnapp never said anything to him about having beenelected to office in the local and that the subject wasnever mentioned in any of the negotiating sessions. It isplain that Caron never insisted on receiving the recordsor the Local's checkbook and bankstatements.He neverfiled statements required by law to be filed by union offi-cials,while David Allen Smith, the duly elected incum-bent,was continuing to file them. There was no installa-tion of officers by any International representative as re-quired by the constitution and bylaws, nor was any re-quested, though it is clearly provided that the terms ofretiring officers do not expire until such installation, not-withstanding the provision for 2-year terms.They make no pretense of having complied with anyof the requirements of the constitution and bylaws ofLocal 230 for the nomination and election of officers,which are specific and explicit. The electoral proceduresset forth are not empty phrases, but reflect a serious,65well-defined intention on the part of the members toavail themselves of the right to act collectively, which isguaranteed to them in the Act. The preamble of the con-stitution of Local 230 recites the necessity of the employ-ees' uniting to protect themselves collectively and theirpledge "to labor unitedly" to accomplish their purposes,and articles II and III provide that Local 230 shall be anaffiliateof the United Electrical, Radio & MachineWorkers of America, International Union and of its Dis-trict Council No. 2. If Caron and Knapp were to be per-mitted to execute the agreement with Respondent in pur-suance solely of the interests of the few remaining activeemployees, to the exclusion of the interests of othermembers of the UE as a whole, the objectives of unitedaction would clearly be frustrated. There cannot be anar-chy in the government of labor organizations. Lambiasemade precisely this point in conversations that he hadwith Dibble in July 1985 and in the course of his testi-mony, when he observed that the Union was chargedwith the duty of protecting the interests of all of itsmembers, which required the preservation of the recallrights of laid-off employees that are protected in the se-niority provisions of the contract that had expired. Thoseprovisions were still effective in the negotiation period,but,were eliminated in the Respondent's proposed con-tract.Lambiase testified that during the negotiations,Dibble never, discussed wages, or who would be re-called, nor did he give any assurance that recalled em-ployees would not suffer a cut in wages. The matter wasnot academic; on the day Lambiase first spoke to theunit, there were only three employees present in theplant and two others working but not present that day,while there were 100 employees on layoff status, ofwhom 30 or 35 had worked in the bottle division.The invalidity of the purported election of Caron andKnapp is further made obvious by the fact that at thetime of the negotiations in June 1985, David Allen Smithwas still the duly elected president of Local 230 andRobert Winnie was its financial secretary. Their terms asofficers had not yet expired. (The chief shop steward,Frank Silva, was already out of office at the time of theJune negotiations, but no claim was made that anyonehad been elected to fill that position.) There cannot havebeen, legally, two sets of officers in the local. Smith andWinnie had complied with all the requirements of theconstitution and bylaws and were still serving their termsof office. Smith had left Respondent's employment onlyweeks before, but when called by Lambiase stated that ifthere was something that he needed to do in connectionwith the negotiations, he would attend.Even had Caron and Knapp somehow become thelegal president and "acting vice president" of Local 230,theywould still have lacked authority to execute anagreement with the Respondent. The constitution andbylaws of Local 230 do not authorize the lodge officerstonegotiate and execute collective-bargaining agree-ments without the participation of a UE representative.There is no evidence in the record pertaining to UEbylaw provisions concerning the negotiation of collec-tive-bargaining agreements or the authority conferred onlocal officials.However, there was an acknowledged 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpast practice in negotiations,whereby UE representa-tives negotiated and executed the agreements.Lambiasetestified that negotiations for Local 230 were conductedby its president,the chief steward,and staff personnelfrom the International and that after an agreement hadbeen reached and had been ratified by the membership, itwas signed by the employee committee and the staffmember from the International.Moreover,the constitu-tion and bylaws of Local 230 tell us what we need toknow by what is omitted from them. The duties of offi-cers are spelled out in great detail, as are the duties of itsexecutive board,shop stewards,and standing commit-tees, but no mention is made of negotiationof, or entryinto, collective-bargaining agreements with employers. Inthe enumeration of standing committees,none are men-tioned that appear to have contract negotiating functions.There is a provision that any other committee deemednecessary"for the facilitation of the business of theUnion" shall be appointed by the executive board fromamong its own members,subject to the approval of thegeneral membership.The committee that signed the pur-ported agreementof 27June certainly did not have thosecredentials.In addition to their absolute lack of legal capacity tofunction as representatives of the UE, Caron and Knappappear also to have executed the purported agreement indisobedience of instructions from Lambiase.Accordingto Caron's own testimony, when Lambiase excused him-self at the conclusion of the morning negotiating sessionon Thursday,27 June, he told Caron and Knapp "not togo for that contract."He directed them to negotiate fur-ther.(This, of course,isCaron's testimony.Lambiase ex-pected to do the remaining negotiating himself.) Lam-biase subsequently told Caron that the contract was in-valid and asked him to retract his signature,and Caronagain disobeyed,refusing to do so on the ground that theactive employees wanted the agreement and did not feelthat Lambiase was representing their interests properly,being too concerned with the effect of the new agree-ment's provisions on the recall rights of laid-off workers.Caron wanted Lambiase to sign the agreement on behalfof the UE.Any contention that there was apparent authority forCaron and Knapp to act must also be rejected.Nothingwas done or said in the presence of any of Respondent'spersonnel that can reasonably be interpreted as convey-ing to them an impression that Caron and Knapp wereauthorized to complete the negotiations and execute anagreement in Lambiase's absence.Actually, in the hearing itself,the argument for the ex-istence of apparent authority was never actually articu-lated by Respondent.Respondent's counsel argued onlythat an employer is not obligated to go behind appear-ances to verify the authority of persons to negotiate for aunion.It is not necessary for the purposes of this deci-sion to decide whether that broadly stated propositioncorrectly states the law.In this case,itwas neither statednor proved that any such"appearances"were createdand misled Respondent's personnel.There is no proof ofany representation to Respondent respecting the extentof the authority claimed to have been vested in Caronand Knapp.Yet that precise question had to have been inthe forefront of Dibble'sconsiderations in the few hoursbetween Lambiase's departure and 3 p.m.,when Lam-biase telephoned him as he had promised.The evidence all points to the absence of authority inanyone to negotiate except Lambiase.The long historyof dealings between Parker and the Union was known toDibble. The printed agreement of 11 June 1981 recites atthe very beginning that it is entered into between Parker"and the United Electrical,Radio and Machine Workerof America,in behalf of and in conjunction with Local230,United Electrical,Radio and Machine Workers ofAmerica, hereinafter called the Union,"and it wassigned not only by the officers of the local but by onesignatory designated as the "International Representa-tive."The essential role of the International in the con-tract negotiation process and its presence as a contractualparty were recognized.On several occasions,Dibble himself asked Lambiaseto execute the purported agreementof 27June.He sug-gested it when Lambiase telephoned him on the after-noonof 27June to arrange a further meeting,and he re-quested it in conferences with Lambiase on 2 and 3 Julyat his office.Although the employees who executed the agreementdid so under a rubric, "For the Union,"no title is ap-pended to the name of any employee who signed thepurported agreement,though the Respondent'sofficers,Dibble and Karpe, appended their corporate titles- HadCaron and Knapp asserted any claim to office in thelocal, the occasion of the execution of the agreementwould certainly have been the time to let the worldknow about it. Their failure to do so discredits theirclaim that they had authority to act on the Union'sbehalf and is a further basis for fording that no,apparentauthority was paraded in front of Dibble.An interesting point about the document executed on27 June is that four employees signed it"For theUnion."Respondent made no attempt to explain thesource of the authority of the two employees,other thanCaron and Knapp,who signed it. They had not sat in oneither of the negotiating sessions attended by Lambiase,and there is no evidence respecting their participation inthe negotiating session,if any, that was held in his ab-sence.SeeTaftBroadcastingCo.,above.Dibble obviously was cognizant of the sharp diver-gence of viewpoint between Caron and Knapp, on onehand, and Lambiase on the other.The former spoke ex-clusively for the few remaining employees in the shop,while Lambiase spoke for the entire bargaining unit,inside and outside of the shop.Quite aside from theirlack of authorityto represent the unit and their disobedi-ence of Lambiase's directions,the situation of Caron andKnapp placed them in a serious conflict of interest. Theirpositions were inimical to the interests of the laid-off em-ployees. Their obvious conflict of interest precluded anyappearance of apparent authority to speak for the wholebargaining unit in the absence of the UE representative.The Respondent concedes its knowledge of this splitby another argument that it advances in support of thevalidity of the 27 June agreement, to the effect that theemployees had repudiated the Union and that the Union CHARLES PARKER CO.no longer represented a majority of the employees in thebargaining unit. Respondent cannot have it both ways:employees who have repudiated a union cannot haveeither actual or apparent authority to speak on behalf ofthe Union. Nevertheless, the Respondent contends thatthe UE had ceased to represent 'a majority of the em-ployees in the bargaining unit in the period after 'Re-spondent served its notice of termination of the collec-tive-bargaining agreement extension.The UE enjoys a rebuttable presumption of continu-ance of its majority representative status, which can beovercome only by proof that a majority of employees nolonger wished to have it act as their collective-bargain-ing agent or by proof,that Respondent doubted the ma-jority status of the UE in good faith based on objectiveconsiderations. The burden of rebutting the presumptionrests onRespondent.StratfordVisitingNurses Assn., 264NLRB 1026 (1982). And that burden is a heavy one.Pennco, Inc.,250 NLRB 716, 717 (1980).However, Respondent places its reliance on the factthat a decertification petition was circulated among theemployees. That circumstance, by itself, is insufficient toprovide a reasonable ground for an employer to doubtthe majority status ofa union;proof is still needed thatthe petition is supported by a majority of the employees.Dresser Industries,264 NLRB 1088 (1982). In this case,the evidence indicates that it did not have such support.The petition in question was circulated on 5 February1985 by, of all people, David Allen Smith, the incumbentpresidentof the local. There were then 12 or 13personsin the bargaining unit. Respondent's counsel offered acopy of the petition into evidence with the following ex-planation:As this witness's testimony indicates, that documentand his actions concerning that document are evi-dence that the union on that date and thereafter no[longer] enjoyed majority status, and thus this pros-ecution is without merit.That is not quite correct. The petition indicated thaton 5 February 1985 a number of employees, contendedthat the Union no longer represented a majority, andenough of them signed the petition to enable it to befiledwith the Board. The issue of whether a majority nolonger supported the Union was the issue to be deter-mined.Obviously the mere filing did not mean that theUnion's representation was already ended. Subsequentevents make it clear that if the Union had lost its majori-ty, it quickly recovered it, for the petition was with-drawn. The reason for the withdrawal is significant.Kenneth Knapp himself testified that the employees de-cided to drop the matter on the advice of the Union. Theadvice to which he referred was a point that Lambiasehad made to Smith when Smith advised him, in Februaryor March, that employees were considering the filing ofa petition. Lambiase explained to Smith that it was im-portant for the employees to refrain from any action thatmight upset the arrangements for severance pay that hehad negotiated (totaling $35,000 and due to begin inJune).67Smith ascribed the employees' action in signing the pe-tition to the fact that they were upset about conditions ingeneral and its withdrawal to the fact that they began toworry about theirinsuranceand other rights. Theywanted to be sure the Union would represent them. Thepetitionwas withdrawn voluntarily on unanimous con-sent of the signatories.I do not find, therefore, that the circumstances sur-rounding the filing of the decertification petition, such ashave been proved, establish that the Union lost favoramong a majority of the unit to the extent that it nolonger represented them.The Respondent, however, adduced a great deal oftestimony to the effect that the employees felt that theUnion was not representing their interests. Knapp andCaron were called as witnesses to testify to the sharp di-vision between the few employees still working andLambiase, who was trying to protect the people "on theoutside."Knapp testified that the employees still work-ing came to feel that Lambiase's concerns were differentfrom theirs. They were concerned with maintaining theirpay rate, keeping their jobs, and bringing the bottle man-ufacturing business back to Meriden. Lambiase was per-ceived as being overly interested in the concerns of theformer employees, who were outside the plant. Thoughunder the Company's written proposals they could be re-hired at any salary the company wanted, Knapp testifiedthat in talking about new hires, "people on the street,"Dibble gave assurances that former employees who wererehiredwould receive equal pay. Knapp asserted thatDibble said this several times, but was evasive aboutwhether he ever said it in the presence of Lambiase. Hetestified, at one point, that Dibble said it at the time thecontractwas signed. That took place when Lambiasewas not present.However, disagreement between the majority of a bar-gaining unit and union officials who negotiate a contractabout whether it should be accepted is a far cry from adecision by the majority that they no longer wish to berepresented at all by the Union. If that were the case,then every refusal of the membership to ratify a negotiat-ed contract would result in automatic decertification ofthe Union, a patently absurd result. The degree of sup-port or lack of support for a union's bargaining positionamong the employees is not a proper concern of the em-ployer.Obie Pacific Inc.,196 NLRB 458, 459 (1972). Anda bargaining representative is not to be considered de-functwhile it is willing and able to represent the em-ployees.SeeYates Industries,264NLRB 1237, 1249(1982).In any event, the evidence establishes that Respond-ent's officers could not reasonably have believed that theUE no longer represented the employees. The purportedagreement that they themselves prepared begins with adeclaration that it is a contract entered into betweenParker and Union Mfg., on the one hand, and the UnitedElectrical,Radio &, Machine Workers of America "inbehalf of and in conjunction with Local 230." Accordingto Caron, he was instructed to contact Lambiase by Re-spondent. Two of the three negotiating sessions were at-tended by Lambiase. Respondent's officers did not ques- 68DECISIONS OF THENATIONALLABOR RELATIONS BOARDtion his right to be there; they negotiated with him. Theycannot even contend that the withdrawal of majoritysupport for the Union occurred between the time Lam-biase left after the Thursday morning negotiatingsessionand the time the contract was signed, for the four em-ployees who signed the agreement signed it "For theUnion."It is apparent that the Respondent did not discover theUE's lack of majority status until this proceeding wascommenced. It never suspected it when Lambiase, earlyin June, procured issuance of the severance checks thatRespondent had failed to issue; when the contract it hadput in Caron's hands was turned over to Lambiase; whenLambiase and Bruno showed up for the first negotiatingsession; and when, after the secondsession,Lambiasecall to arrange a resumption of the discussions. Respond-ent's failure to discern the Union's loss of its majorityseems to have persisted well into the postnegotiationperiod, for, as has been noted, Dibble suggested thatLambiase sign the purported agreement. He did morethan that, however: during conferences with Lambiase inearly July, he also suggested that the Union file a letterdisclaiming its right to represent the employees and, evenat that late date, invited Lambiase to submit a furthercontract proposal.The,evidence admits of no conclusion other than thatRespondent was aware that the employees were actingthrough the UE, and the UE was the lawful bargainingrepresentative of the unit, notwithstanding the bitter dis-agreement between the employees still working andLambiase about whether the Respondent's proposed con-tract should be accepted.Consequently, the contract that Respondent enteredinto with four employees, and which Lambiase rejected,refused to sign, and repudiated by letter dated 20 July1985, was invalid and incapable of serving as a shield forRespondent's unilateral changes in the employees' wagesand terms and conditions of employment. If Respondentreally thought it was proceeding under the contract, itdid so illegally and in violation of the Act.Finally, it ought to be noted how Respondent's mis-deeds in this situation interact with each other. Findingas I do that Respondent failed to bargain in good faith(see below) and unlawfully made unilateral changes inwages and conditions of employment, Respondent isthereby rendered ineligible to impugn the UP's majoritystatus. It is "tainted." SeeAbbeyMedical/Abbey Rents,Inc.,264 NLRB 969 (1982), enfd. 113' LRRM 3240 (9thCir. 1983).,'In his posthearing brief, counsel for Respondent citesKSD-AM Radio,262 NLRB 687, 691 (1982), andAmeri-can Express Reservations,209 NLRB 1105, 1120, 1121(1974), as authority for the proposition that knowledgeof an employees' decertification petition, by itself, consti-tutes sufficient objective evidence to support a good-faithdoubt of a union's majority status. However, in thosecases, unlike the present case, there was an absence, ex-pressly noted by the Board, of any context of illegal an-tiunion activities. InBennington IronWorks,267 NLRB1285, 1290 (1983), cited by counsel as a case in which theemployer was found to have had objective basis fordoubt concerning the Union's status asa majority-sup-ported representative,the employer was neverthelessheld in violationof the Actformaking unilateralchanges because a decertification petition had had its in-ception in a context of unfair labor practices and the em-ployer's conduct was found to have been associated withthe inception of the petition.3.Failure to bargain in good faith as evidenced byRespondent's overall conductLambiase requested negotiations in January 1985, butreceived no reply from Respondent. Instead, Respondentpresented a proposed contract to Caron 6 months later,while making it clear that its course of retrenchment hadbeen checked only because the Mexican plant had beendestroyed and that the return of work to Meriden de-pended at least partly on whether the Company couldspeedily negotiate a favorable union contract. It turnedout, however, that very little was negotiable.Dibble began the negotiatingsessionwith Lambiaseand Bruno by stating that Respondent needed a contractby 10 a.m. Friday morning, 28 June, in order to make adecision about whether to bring the bottle manufacturingdivision back from Mexico. He then reviewed the Re-spondent's contract proposal, which consisted of a severeregression from the terms of the expired collective-bar-gaining agreement, not simply in economic terms, but inrespect to matters that the Union regarded as affectingits ability to properly represent the employees in the bar-gaining unit.The proposed contract began, in its recognition clause,with a contraction of the bargaining unit, which wasnow described in the following terms:The company recognizes the Union as the sole andexclusive bargaining agent with respect to the ratesof pay, wages and hours of employment for produc-tion and maintenance employees of the Companybut excluding all other jobs such as shipping and re-ceiving employees, set-up men, clerical employees,EngineeringDepartment employees, guards, fore-men, sub-foremen, etc.The duration of the contract was to be for a period of 10years.The Union's right to notice of changes in workschedules was made subject to the employer's conceptionof what was practicable. Employees' advancement tohigher paying positions was at the discretion of the em-ployer, without reference to seniority. The employer Wasgiven sole discretion to determine which employees torecall from layoff and the order in which they would berecalled,with seniority to be merely one factor inmaking such decisions. The employer, in its sole discre-tion, could elect to hire new employees to replace laid-off employees. Though it was provided that accumula-tion of seniority would begin 60 days after date of hiring,itwas also provided that the employer had the right toextend the probationary period for another 60 days"when it deems it necessary." Another provision stated,"The pension plan will be set-up, changed, altered, re-constructed, administered and in all ways acted upon atthe Company's discretion." In a section which curtailedmedical insurance benefits, it was provided: LUARLES PARKER CO.Notwithstanding any of the above, if the Companyin its sole discretion determines the above benefitsto be burdensome, the Company will discuss theproblem with the Union for 30 days at the end ofwhich time the Company may unilaterally makewhatever changes it desires.Notice of layoffs was to be such "as ispracticable."The existing job classifications and incentive system wereeliminated and replaced with a job ranking system con-sistingof five wage groups, designated "A" through"E," with pay rate ranges set out for each, but contain-ing no definition of the types of employees that wouldfall into each of the five categories.A grievance procedure was provided for in which thethird step consisted of arbitration by a committee consist-ing of the president of the Company, the plant manager,and an employee selected by the Company who is amember of the Union. All decisions were to be by major-ity vote of the committee, which would be final andbinding on the Union (and the Company). A deadlinemissed at any step resulted in waiver of the grievance.The Respondent gave away ice in the winter in a pro-vision wherein it agreed to abide by Federal laws, suchas the Selective Training and Service Act of 1940 andtheOccupational Safety andHealthAct, regardingwhich it had no choice anyway, but reserved _for itself anunabridged right to fire any employee, in the followinglanguage:The Company recognizes that employees have theright to terminate the employment relationship atany time and for any reason and the Company re-serves the same right as well.In a long clause reserving management's right to runthe company, rights were reserved to management"without limitation" to direct and schedule the workforce; to hire, promote, transfer, lay off, and recall em-ployees; to reprimand, suspend, discharge, or otherwisediscipline employees for cause; to determine the numberand duties of employees; to establish, modify, and abolishjob classification; to determine the size and compositionof the work force; to reorganize and discontinue depart-ments and to introduce new work methods and facilitieswith consequent reduction in work force.There was a no-strike clause. In the event of an unau-thorized work stoppage of any kind, the Union was ex-pected to publicly disavow the employees' actions.All unwritten past practices were abolished.Bruno indicated a willingness Lo negotiate economicterms, but told Dibble that that would not be done at theprice of self-respect, and that the UE was notinterestedin a 10-year agreement or in the president of the Compa-ny determining the merits of grievances. He suggestedthat the Company identify critical areas that could be ne-gotiated by Friday morning, but Dibble's response wasthat everything was important.While the Union was caucusing, Dibble left, giving thelabor representatives permission to remain to discuss theagreement.They did so for another 40 minutes, anddrew up a counterproposal.69The meeting resumed the following morning at 8 a.m.with the same people present except for Bruno, who hadreturned to Boston. The Company was advised that theUE would accept the wage rate ranges set out in theCompany's proposal for five labor grades, but had toknow what jobs would fit into each labor grade. To this,Dibble responded that the Company had no idea whatjobs would be in the shop, and so he could not say whatwould fit into each labor grade. Lambiase offered toaccept the wage proposal on the understanding that thegrades would be clarified before the contract was execut-ed, so that even if that could not be done by Fridaymorning,' the board would see progress in the negotia-tions.Dibble merely responded that he absolutely neededa signed contract on Friday morning. At that point,Lambiase suggested extending the expired agreementwith substantial wage cuts and reductions in vacationand insurance coverage. After the Respondent caucusedand returned with its own counterproposal, agreementswere reached respecting a number of matters such aswork schedule, holidays, holiday pay, bereavement, va-cation, insurance, pay for coffeebreak and washup time.The Company altered its position on a number of thesepoints.However, the only specifics furnished as to theemployee groupings was that maintenance people wouldbe in the "A" group, and the Company held fast to itsproposals for a 10-year agreement, the final resolution ofgrievances by the Company president, and a number ofother noneconomic matters of a nature offensive to theUE. The UE made a counterproposal wherein for thefirst time in its relationship with Respondent it accepteda management-rights clause and a nostrike clause.Itwas at this point that Lambiase excused himselffrom thenegotiations.When he spoke with Caron on thetelephone later that day, Caron told him that the agree-ment was for a 10-year term and contained changes thathad not been discussed in the meetings that Lanibiasehad attended; the labor categories had been filled in ageneral fashion, the top of the salary range had beenraised, and the major medical deductible had been re-duced. Lambiase saw the details only when he obtaineda copy of thesignedcontract on 2 July. The top salarypayable in labor grade E was increased over what hehad seen earlier by 25 cents an hour, grade D by $1 an,hour, grade C by 75 cents an hour, grade B by $3.50 anhour, and grade A by $4 an hour. Deductible for familyinsurance was reduced from $300 to $200. A scheduleoutlining the skill levels of the employees in the variouscategories was also appended.Lambiase had trouble getting a copy of the agreementuntil 2 July, and Dibble admitted to him on 2 July thatthe reason was because he had filed the instant unfairlabor practice charge. In a conference at which Annino,Caron, and Knapp were present, Dibble asked Lambiaseif the Union was willing to sign the agreement. Lambiaserefused, pointing out that the Union could thereby openitself up to a charge of unfair representation brought bypersons on layoff status. Dibble suggested that the Unionwrite a letter disclaiming interest in the shop so that theemployees could do what they pleased, whereupon Lam-biase called his attention to the seniority rights of the 50 70DECISIONS OF THENATIONALLABOR RELATIONS BOARDor 60 persons with recall rights. Bottle manufacturingemployees were included in that group.In a private meeting on 3 July, Dibble again suggestedthat Lambiasesignthe agreement or else a disclaimer ofinterest in the shop. Dibble also commented that he wasgoing to have the agreement reviewed by an attorney tosee if it was binding. Lambiase refused tosignit,point-ing out the UE's responsibility to employees on layoffstatus, those with recall rights, retired employees, andfuture hires. The extraordinary discretion given in nu-merous important matters solely to the Employer madethe contract, in Lambiase's view, nothing more than anagreement that the Union would not represent the em-ployees for 10 years. Dibble indicateda willingness togive consideration to a further UE proposal, but assertedthat he needed something quick, and that it had to be acontract that, in Lambiase's view, gave him absolutefreedom to be fair' or unfair as he saw fit.Lambiase testified that he contacted Dibble later totest his sincerity about reaching an agreement and askedDibble candidly if he could live with the union shop. Heasserts that Dibble "said absolutely not," that he wouldnot reopen with a union shop.The General Counsel has made the point that,in sug-gestingthat the Union disclaim the right to represent theemployees,Dibble, in hisdiscussionswith Lambiase,never contended that the UE did not in fact representthe employees. In the hearing, counsel for the Respond-ent contended that Dibble had made that precise pointand that Lambiase conceded as much in an affidavit thathe furnished to a Board investigator in which he stated:I explained to Dibble again what the Union's rea-sonswere for notsigningthe 10-year contract.Dibble stated he understood that the Union was got[sic] between a rock and a hard place. You're eithergoing to be in a position where you'd be in a failureto represent those on layoff, or by those here.You've got 4 active employees who want thisagreementhere, and you won't sign it and representthem.Dibble thensaid,"Why don't you or theInternational just sign a letter saying you no longerrepresent employees so they can do as they please."I informed Dibble that we could not do that be-cause of the people out on layoff, who had recallrights.I think a fair reading of the affidavit leads to the con-clusion that Dibble suggested that Lambiase disclaim therepresentation without making any assertion to Lambiasethat the UE did not represent the employees. I think heconceded that it did. Lambiase went on record and sentDibble a letter on 10 July 1985 rejecting "the idea thatthere is any new agreement between us." The document,executed on 27 June, was stated to have been signed "byfour employees and the company, without negotiationswith the certified collective bargaining agent. . ." andthat it "is not binding on either the local nor the interna-tional."The economic terms sought by the Respondent mightnot appear terribly unreasonableagainstthe backdrop ofits recent history. An out-of-state operation, to which animportant segment of the business had been removed, foreconomic reasons, had been destroyed. One of the con-siderations on which the Respondent was basing its deci-sion concerning whether or not to bring the operationback to Connecticut was whether it could negotiate amuch more favorable collective-bargaining agreementthan the one that had expired. The employees whosigned the agreement did not think the terms too unrea-sonable for acceptance when they weighed them againstthe possible results of insistence on better terms-the lossof their own jobs and the killing of all hopes for the po-tential recall of those employees who had been laid off.Neither did the Union. The Union acceded to the eco-nomic demands made by Respondent. It was the noneco-nomic terms that were unacceptable to it and that Re-spondent was insisting on.The provisions of the 10-year agreement, signed byfour of the employees on 27 June 1985,_ summarizedabove, seem, in many particulars, almost calculated totouch raw union nerves. They breathe an intense antiun-ion animus.Unfettered discretion was given to manage-ment in a number of important areas normally reservedfor negotiation between management and a union, andthe new proposal omitted important provisions of the ex-pired agreement that had provided for seniority in lay-offs and rehiring, consultation between the Respondent'spersonnelmanager and the local president,return towork ' of all laid-off employees before new employeeswere hired, a modified form of superseniority, notice inthe event of layoff and equal distribution of overtimework.Lambiase testified that agreement was reached on eco-nomic terms, but the UE could not accept a 10-year con-tract period, the failure to afford those on layoff statustheir recall rights, the Company's reservation of the rightto discontinue insurance plans and to alter and terminatethe pension plan at will,the exclusion from the bargain-ing unit of some jobs that formerly had been included,the omission of union security and checkoff clauses, andthe loss of the seniority provisions. The vagueness of thejob classifications was also a problem, along with the res-ervation to the Company of the right to determine, in itssole discretion, the hourly rate of each employee and ab-solute employment termination rights. He felt that the si-multaneous inclusionof a no-strikeclause and reservationto the company president of the ultimate right to resolvegrievances in effect deprived the Union of an effectiveremedy in the event of a contract violation. In his view,the whole process of the negotiations was a sham.The evidence convinces me that Lambiase was correctin his assessment.On cross-examination,Respondent's counsel pressedLambiase on the question of whether he had analyzedthe financial impact on the Company of the ultimate ac-ceptance in the signed agreement of the 16 or so out-standing items to which he had refused to agree. Thatdoes not, by itself, establish these matters as contractualeconomic items. If there was an economic basis for ad-vancing them, it was a point that would have had tohave been established by testimony from an officer of theRespondent. Lambiase testified that nothing was ever CHARLES PARKER CO.said to him about an economic justification for any of theterms to which he had objected as matters of union self-respect. In any event, financial hardship does not relievean employer of the obligation to bargain in good faith.Excelsior Pet Products,276 NLRB 759 (1985).The various aspects of Respondent's misconduct, areallwithin the scope of well-established precedents de-claring such conduct to be in violation of the Act, begin-ning right at the outset with Respondent's arbitraryscheduling of the meetings and refusal to waitfor Lam-biaseto adjust his schedule.Moore Drop Forging Co., 144NLRB 165 (1963). The contract proposal put forward byRespondent contained terms that Respondent's officersand board of directors must have realized were unac-ceptable to-any union that valued its self-respect and rep-utation in the labor field. Parties to negotiations are re-quired to "approach the bargaining table with an openmind and purpose to reach an agreement consistent withthe respective rights of the parties."L.L.Majure Trans-port Co. v. NLRB,198 F.2d 735, 739 (5th Cir. 1952). Aparty's conduct must evidence a real desire to come toagreement.NLRB v. Insurance Workers (Prudential Insur-ance)', 361U.S. 477, 498 (1960). The presentation of pro-posals,which are an affront to a "self-respecting union,"do notmanifest such an intentand are indicative of bad-faith bargaining.NLRB v. Reed & Prince Mfg., Co.,205F.2d 131, 139 (1st Cir. 1953), cert. denied 346 U.S. 887(1953). Respondent's insistence on exclusive control overwages and other important terms of employment, ineffect requiring relinquishment by the UE of rights guar-anteed by the Act, falls into this category.S-B Mfg. Co.,270 NLRB 485, 495, 496 (1984).Respondent's conduct,violative of the Act, patentlyincluded adherence to unreasonabledemands,NLRB v.Holmes TuttleBroadwayFord,465 F.2d 717 (9th Cir.1972);"unyielding rigidity"with respect to such de-mands;Borg-Warner Controls,198 NLRB 726, 730 (1972);efforts to bypass the Union,Cal PacificPoultry,163NLRB 716 (1967); and unilateral changes in terms andconditions of employment.Respondent's submission of its contract proposal di-rectly to the employees, after ignoring a union invitationto negotiate; the fait accompli in obtaining execution ofan agreement in the absence of Lambiase,the Interna-tional negotiator; the inclusion in the Respondent's finalcontract proposal of terms not offered to Lambiase; theharshness of the contract terms insisted on by the Re-spondent; the Respondent's unyielding and, uncompro-mising stance in the negotiations;Respondent's insistenceon greatspeed and on the absolute necessity of a con-tract favorable to Respondent; the emphasis placed byRespondent on the connection between a quick, favor-able agreement and the continuance of employment; andthe implementation by Respondent of the terms and con-ditionsof the agreement arrived at in this unlawfulmanner with the employees directly-are all factors thatmust be considered together and, when so considered,lead me to the conclusion that the Respondent did notbargain in good faith with the Unionandthereby violat-ed Section 8(a)(5) of the Act.CONCLUSIONS OF LAW711.The Charles Parker Co., Inc., and Union Manufac-turing Co., Inc., referred to collectively as the Respond-entwere, at all pertinent times, employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The UE is a labor organization within the meaningof Section 2(5) of the Act.3.The Charles Parker Co., Inc., and Union Manufac-turing Co., Inc., are, and at all material times have been,affiliated business enterprises that formulated and admin-istered a common labor policy affecting employees ofboth concerns.4.The UE, at all pertinent times, was and continues tobe the exclusive representative for the purposes of col-lective bargaining within the meaning of the Act of Re-spondents' employees in bargaining units defined identi-cally in the case of each company as follows:All production and maintenance employees, includ-ing shipping and receiving employees, and set-upmen, employed by the Company at its Meriden,Connecticut facility, but excluding clerical employ-ees,engineeringdepartment employees, guards,foremen, subforemen, and any other supervisoryemployeeswith authority to hire, promote, dis-charge, discipline or otherwise effect changes in thestatus of employees or effectively recommend suchaction.5.The Charles Parker Co., Inc. and Union Manufac-turing Co. have failed and refused to bargain collectivelyand in good faith with the UE, and have engaged inunfair labor practices in violation of Section 8(a)(1) and(5) of the Act:(a) By their overall acts and conduct.(b)By submitting contract proposals directly to unitemployees prior to their submission to the Union.(c) By negotiating wage increases and other terms andconditions of employment directly with individual unitemployees and soliciting those employees to sign a col-lective-bargaining agreement.(d)By implementing changes in wages, hours, andworking conditions of employees in the units, without af-fording the UE an opportunity to negotiate and bargainas the exclusive representative of their employees withrespect to such changes.(e) By falling to bargain in good faith.6.The above are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYAn egregious violationof the Acthas occurred in thiscase.The Respondent deliberately chose to ignore aunion that it well knew represented a majority of the em-ployees remaining at its Meriden facility; submitted acontract proposal directly to the employees;and, afterthe employees brought in the International field repre-sentative to negotiate for them, waited for a suitable op-portunity to induce the employees to sign a collective- 72DECISIONS OF THENATIONALLABOR RELATIONS BOARDbargaining agreement in the absence of the field repre-sentative. The contract proposal thus purportedly adopt-ed was of such a nature that Respondent had to haveknown that, in the form in which it then existed, it couldnever be agreed to by the UE.The Respondent is not presently operating in Meriden,Connecticut. It is impossible to say, of course, what thefuture will bring, but these proceedings were vigorouslycontested,which suggests that the possibility of Re-spondent's reappearance on the local scene remains alive.The General Counsel wants to be ready if and when thatoccurs. For this purpose, a remedial Order will sufficerequiring the Respondent corporations to bargain withthe Union in the event that they decide to resume manu-facturing operations, and that they mail a notice to all oftheir employees, at their last-known addresses, advisingthe employees of the instant decision and the measuresdirected to be taken or desisted from. Such a proposal iswell suited to the exigencies of this case, and I havemade recommendations in line with that request.In the posthearing brief, the General Counsel also sug-gests a limited backpay remedy, arguing that Respond-ent's employees were denied the opportunity to bargainthrough their contractual representative at a time whensuch bargaining "would have been meaningful and, if en-gaged in in good faith, could have resulted in continuedand expected employment opportunities." He citesTrans-marine Corp.,170 NLRB 389 (1968), which I fmd to beinapplicable in the circumstances of the present case. Theonly basis that I can think of (none are cited by the Gen-eral Counsel) for the assumption that there would havebeen "continued or expected employment opportunities"would be the fact that Lambiase agreed to Respondent'seconomic proposals, which Respondent said it needed inorder to bring the bottle business back. However, thereisno evidence that that concession would, by itself,cause the return of the operation to Meriden. All Re-spondent said was that the return would be impossiblewithout a contract that management regarded as viable.Certainly other business considerations must also havebeen involved. There is no evidence as to what thosewere. The evidence does make it apparent that the ex-citement of the employees over these prospects was notshared by management. The take-it-or-leave-it attitudeexhibited by Dibble in the contract negotiations rein-forcesmy impression that the actual prospects for thereturn of the business were not at all great and that man-agement's attitude was that if it could not even get thekind of union contract it wanted, there was no point inmaking any extraordinary efforts to bring the operationback. In fact, as of the time of the hearing, it had notbeen resumed in Connecticut. It should be recalled, inthis connection, that in 1983 all departments of Respond-ent's business were in retrenchment, and its building wasfor sale. There do not appear to have been any over-whelming inducements to bring the bottle operation backto Connecticut, and the extent of its operations in suchcase is problematical.Rather than get mired down, in the compliance phasesof this proceeding, in speculation about what might haveoccurred, I find that the purposes of the Act will bemore effectively achieved by compelling Respondent, ifand when it ever brings the operation back to Connecti-cut, to bargain with the UE as the collective-bargainingrepresentative of the employees in the unit, and to let theemployees know that that is what it is required to do.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondents, The Charles Parker Company, Inc.and Union Manufacturing Co., Inc., Meriden, Connecti-cut, their officers, agents, successors, and assigns,'shall1.Cease and desist from(a)Refusing to meet and bargain collectively with andrecognize United Electrical, Radio and Machine Work-ers of America, and its Local 230, as the exclusive col-lective-bargaining representative of their employees inthe collective-bargaining units existent in each companydescribed as follows:All production and maintenance employees, includ-ing shipping and receiving employees, and set-upmen, employed by the Company at its Meriden,Connecticut facility, but excluding clerical employ-ees,engineeringdepartment employees, guards,foremen, subforemen, and any other supervisoryemployeeswith authority to hire, promote, dis-charge, discipline or otherwise effect changes in thestatus of employees or effectively recommend suchaction.(b)Failing and refusing to comply with all subsistingobligations under the collective-bargaining agreement be-tween the Respondents and the Union dated 11 June1981 as extended by subsequent agreements to 11 June1984.(c)Submitting contract proposals to, negotiating, orotherwise dealing with employees directly in order tobypass the Union.(d) Implementing any of the terms or conditions of apurported agreement, entered into between the Respond-ents and employees, dated 27 June 1985.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively and in good faithwith United Electrical, Radio and Machine Workers ofAmerica as the exclusive bargaining representative of allemployees employed in the bargaining units with respectto wages, hours, and other terms and conditions of em-ployment of the employees in the bargaining units or, ifRespondents have effectively terminated their business orare in the process of doing so, with respect to the effectson the employees of the termination of operations, or, if2 If no exceptions are filed as provided by Sec. 102 46 of theBoard'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. CHARLES PARKER CO.Respondents are having the work of the bargaining unitsperformed elsewhere than inMeriden,Connecticut,whether by reason of subcontracting,maintenance of afacility elsewhere,or otherwise,with respect to the ef-fectson the employees of the removal of such workfrom Meriden,Connecticut,and reduce to writing anyagreement reached as a result of such bargaining.(b) Comply with subsisting obligations under the col-lective-bargaining agreement entered into between Re-spondents and the Union,dated 11 June 1981 and ex-tended to 11 June 1984, as modified to the date of suchextended term,and continue such compliance as circum-stances may require until such time as Respondents nego-tiate in good faith to a new agreement or to an impasse.(c)Mail to the last known addresses of the former em-ployees who had been members of the above-describedbargaining units copies of the attached notice marked73"Appendix."s copies of the notice,on forms provided bythe officer in charge for subregion 39 shall,after beingsigned by an authorized representative of Respondents,be mailed immediately to the employees and posted at alocation in Respondents'offices in Plantsville,Connecti-cut,where notices to employees are customarily posted,and shall be maintained by them for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notice to employees are customarily posted. Rea-sonable steps shall be taken by the Respondents to ensurethat the notices are not altered,defaced,or covered byany other material.(f)Notify the officer,in charge for Subregion 39 /mwriting within 20 days from the date of this Order whatsteps Respondents have taken to comply.'If this Order is enforced by a judgment of a United States court ofappeals, the Words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment of'the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."